1
2
3                                  UNITED STATES DISTRICT COURT
4                                         DISTRICT OF NEVADA
5     FRANCISCO VIDAL,                                              Case No. 2:19-cv-02116-KJD-NJK
6                                                 Plaintiff                       ORDER
7     v.
8     SGT. ROBERSON, et al.,
9                                             Defendants
10
11   I.      DISCUSSION

12           Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections

13   (“NDOC”), has submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No. 1-1.

14   Plaintiff has neither paid the full filing fee for this matter nor filed an application to proceed in

15   forma pauperis.

16           Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

17   application to proceed in forma pauperis and attach both an inmate account statement for the past

18   six months and a properly executed financial certificate. The Court will retain Plaintiff’s civil

19   rights complaint, Docket No. 1-1, but will not file it until the matter of the payment of the filing

20   fee is resolved. Plaintiff will be granted an opportunity to file an application to proceed in forma

21   pauperis, or in the alternative, pay the full filing fee for this action. If Plaintiff chooses to file an

22   application to proceed in forma pauperis, he must file a fully complete application to proceed in

23   forma pauperis, including both an inmate account statement for the past six months and a properly

24   executed financial certificate.

25   II.     CONCLUSION

26           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND

27   Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well as the

28   document entitled information and instructions for filing an in forma pauperis application.
1            IT IS FURTHER ORDERED that, no later than January 13, 2020, Plaintiff will either: (1)
2    file a fully complete application to proceed in forma pauperis, including both an inmate account
3    statement for the past six months and a properly executed financial certificate, on the correct form
4    with complete financial attachments in compliance with 28 U.S.C. § 1915(a); or (2) pay the full
5    $400 fee for filing a civil action (which includes the $350 filing fee and the $50 administrative
6    fee).
7            IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
8    dismissal of this action may result.
9            IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint, Docket
10   No. 1-1, but will not file it at this time.
11           IT IS SO ORDERED.
12           DATED: December 12, 2019.
13
14                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27                                                  -2-
28
